Treat, C. J. The parties originally appeared before a justice of the peace, and agreed to refer certain matters in difference between them to the arbitrament of three persons, two of whom heard the case, and made an award in favor of Holden for $15. The justice spread the award on his docket, and entered a judgment thereon against Rogers. The latter prosecuted an appeal, which was dismissed by the Circuit Court, on the ground that an appeal did not lie in such a’ case. Parties to a suit before a justice may refer the matter in controversy to arbitrators, who are to hear the case, and deliver their award in writing to the justice ; and he is to enter the same on his docket, and give judgment thereon. Rev. St. chap. 59, § 43. Appeals from judgments of justices of the peace are allowed in all cases, except on judgments confessed. Rev. St. chap. 59, § 58. This provision is broad enough to embrace the present case. But we are referred to the case of Van Winkle v. Beck, 2 Scam. 488, as settling the question that an appeal cannot be prosecuted from the judgment of a justice upon an award of arbitrators. That case was substantially like the present, and a judgment of the Circuit Court, dismissing the appeal, was affirmed. The court said: “ The parties in this case thought proper to select their mode of trial by arbitrators. It was an act purely voluntary. The parties submitted their controversy to a tribunal of their own choosing, and by its decision they must stand. We rare of opinion that the Circuit Court decided correctly in dismissing the appeal, as we think no appeal lies in such a case.” 'This reasoning as to the effect of an award is unquestionably correct. A valid award has the force of an adjudication, and effectually concludes the parties from litigating anew the same matters. But it by no means follows, that an appeal may not be prosecuted from the judgment of a justice, founded on an award. An appeal is granted in such a case for the purpose of reviewing the action of the justice, and not for the purpose of allowing a party to go behind the ayard, and reinvestigate the matters passed upon by the arbitrators. A justice may enter a larger judgment than the award authorizes. Shall not the defendant be permitted to have it modified in the Circuit Court ? The award may be invalid, and form no proper basis for the judgment. Shall not the party be allowed to prosecute an appeal for the reversal of such a judgment? A contrary rule might be productive of gross injustice. We are clearly satisfied that the statute authorizes an appeal from the judgment of a justice on an award; and that the decision in "Van Winkle v. Beck was erroneous, and ought now to be overruled. The effect of such an appeal may not be the same as in ordinary cases. If the award is binding on the parties, any inquiry into the matters originally controverted is forever closed. And the only question, then, is as to the correctness of the decision of the justice. The appeal brings up the award for judgment, and any legal defence to it may be insisted on. Any objection that might properly have been taken to it before the justice, may be made in the Circuit Court. If the award is free from objection, and no error has been committed by the justice, the judgment must be affirmed. But if the award is invalid, the parties are remitted to then.' original rights, and may investigate the matters in difference, as if the same had not been referred to arbitration. The judgment is reversed, and the cause remanded. Judgment reversed.